Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/07/2022 has been entered. Claims 1-21 are pending. Claim 21 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5-8,  and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (US 2010/0195342) (hereinafter Lambert).
Re claim 1: Lambert discloses an optical light beam projection device comprising: a plurality of submatrices (matrices of 32, fig. 2), each of the submatrices (matrices of 32) including a set of primary light sources (40, fig. 2), which emit light rays that propagate in a first direction (right direction, fig. 2); and a primary optical system(48, 28, fig. 2) including a lens (48, fig. 2) placed downstream of the set of primary light sources (40) along the first direction (see fig. 2), the lens (48) having an input surface (surface of 48 facing 40, fig. 2) and an output surface (52, fig. 4A), the input surface (surface of 48 facing 40) provided with a plurality of input dioptres (48, fig. 4B), each of the plurality of input dioptres (48, fig. 4B) being placed in front of each of the submatrices (see fig. 2), the output surface (52) of the lens having a single output dioptre (see fig. 4B) that is common to all of the submatrices (see fig. 2), the plurality of input dioptres (48) and the single output dioptre (52) being made of an integral single piece of material (see fig. 2), wherein input dioptres (48, fig. 4B) are configured to form virtual images (input dioptres 48 transmit light from 40 to form a virtual image) of the submatrices (matrices of 32) and the primary optical system (48, 28, fig. 2) is configured to form the virtual images (virtual image is the light emitted by each light source 40, fig. 4B) in a plane (imaginary plane shown in annotated fig. 2).  

    PNG
    media_image1.png
    328
    649
    media_image1.png
    Greyscale

Re claim 2: Lambert discloses each of the plurality of input dioptres (48, fig. 4B) has a convex surface (see fig. 4B), each convex surface being associated with each of the submatrices (see fig. 2).  

Re claim 3: Lambert discloses the single output dioptre (52, fig. 4A) outputs the light rays (52 is a light emitting surface, see para [0027]) from the plurality of input dioptres (48).  

Re claim 5: Lambert discloses each of the plurality of input dioptres (48, fig. 4B) is arranged in the downstream of each primary light source (32, fig. 2) along the first direction (right direction, fig. 2).  
Re claim 6: Lambert discloses each of the plurality of input dioptres (48, fig. 2) is a convergent input micro-dioptre (48 collimates light, see para [0037]) with a convex surface (surface of 48).

Re claim 7: Lambert discloses the set of primary light sources (40, fig. 2) is arranged as a rectangular array (see fig. 2) of at least two columns by at least two rows ( four columns and two rows of LEDS 40, fig. 2).

Re claim 8: Lambert discloses the single output dioptre (52, fig. 4A) is configured to correct optical aberrations (52 capable of configured optical aberrations since it is used to minimize transmission loss, see para [0027]).  

Re claim 10: Lambert discloses each of the submatrices (submatrices of 32, fig. 2) is disposed on a separate substrate (substrate of 32, fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Yagi (EP 2357399) (refer to IDS filed 12/15/2020).
Re claim 4: Lambert fails to teach each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent.  
Yagi teaches each of the input dioptres (surface of 30 facing 22, fig. 2) has a convex curvature (curvature of surface of 30, fig. 2) matched to a distance of the input dioptre (curvature of surface of 30 is matched to each module 22, fig. 2) relative to a corresponding one of the submatrices (individual matrix of 22, fig. 2) such that the virtual images are substantially adjacent (see fig. 4).  
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary optical system and the input dioptres of Lambert where each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent, in order to help achieve a more uniform lighting distribution.

Re claim 11: Lambert teaches an optical light beam projection device comprising: a plurality of submatrices (matrices of 32, fig. 2), each of the submatrices including a set of light emitting diodes (40, fig. 2) (LEDS, see para [0023]), which emit light rays that propagate in a first direction (right direction, fig. 2); and a primary optical system (48, 28, fig. 2) including a lens (48, fig. 2) placed downstream of the set of light emitting diodes (40) along the first direction (right direction, fig. 2), the lens (48) having an input surface (surface of 48 facing 40, fig. 2) and an output surface (52, fig. 4A), the input surface (surface of 48 facing 40) provided with a plurality of input dioptres (48, fig. 4B),each of the plurality of input dioptres (48) being placed in front of each of the light emitting diodes (40) in each of the submatrices (see fig. 2), the output surface (52) of the lens (48) having an output dioptre (52), each of the output dioptre (52) being placed in front of each of the submatrices (see fig. 2), wherein input dioptres (48, fig. 4B) are configured to form virtual images (input dioptres 48 transmit light from 40 to form a virtual image) of the submatrices (matrices of 32) and the primary optical system (48, 28, fig. 2) is configured to form the virtual images (virtual image is the light emitted by each light source 40, fig. 4B) in a plane (imaginary plane shown in annotated fig. 4B).  
However,  Lambert is silent about the output surface of the lens having a plurality of output dioptres.
Yagi teaches the output surface (output surface of 30, fig. 2) of the lens (14, fig. 2) having an plurality of output dioptres (output surface of 30, fig. 2), and wherein the input dioptres (surface of 30 facing 22, fig. 2) are configured to form virtual images (A, fig. 3) of the submatrices (1x1 matrix of 30, fig. 2) and the primary optical system (14) is configured to form the virtual images (A) in a plane (Y, fig. 3).
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the output surface to include a plurality of output dioptres and where the input dioptres are configured to form virtual images of the submatrices and the primary optical system is configured to form the virtual images in a plane, in order to help achieve a more uniform lighting distribution.

Re claim 12: Lambert teaches the plurality of input dioptres (48, fig. 2) are made of an integral single piece of material (see fig. 2).  
However, Lambert fails to teach the plurality of output dioptres.
Yagi teaches the plurality of input dioptres (left surface of 30, fig. 2) and the plurality of output dioptres (right surface of 30, fig. 2) are made of an integral single piece of material (see fig. 2).  
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the output dioptre of Lambert to include a plurality of output dioptres, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 16: Lambert teaches each of the plurality of input dioptres (48, fig. 2) has a convex surface (see fig. 2 and 4B).  

Re claim 17: Lambert teaches each of the output dioptres (52, fig. 2) outputs the light rays from each of the submatrices (32, fig. 2).  

Re claim 18: Lambert teaches each of the submatrices (matrices of 32, fig. 2) is disposed on a separate substrate (see fig. 2).  

Re claim 19: Lambert teaches each of the plurality of input dioptres (48, fig. 2) is arranged in the downstream of each primary light source (40, fig. 2) along the first direction (right direction, fig. 2).

Re claim 20: Lambert teaches each of the plurality of input dioptres (48, fig. 2) is a convergent input micro-dioptre with a convex surface (see fig. 2 and 4B).  

Re claim 21: Lambert fails to teach each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent.  
Yagi teaches each of the input dioptres (surface of 30 facing 22, fig. 2) has a convex curvature (curvature of 30, fig. 2) matched to a distance of the input dioptre (curvature of surface of 30 is matched to each module 22, fig. 2) of relative to a corresponding one of the submatrices (individual matrix of 22, fig. 2) such that the virtual images (A, fig. 3) are substantially adjacent (see fig. 4).
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the primary optical system and the input dioptres of Lambert where each of the input dioptres has a convex curvature matched to a distance of the input dioptre relative to a corresponding one of the submatrices such that the virtual images are substantially adjacent, in order to help achieve a more uniform lighting distribution.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Hager (US 2017/0097132).
Re claim 9: Lambert fails to teach the single output dioptre has a substantially spherical form.  
Hager teaches the output diopter (right side of 3, fig. 1) has a substantially spherical form (see figs. 1 and 2).
Therefore, in view of Hager, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the singe output dioptre of Lambert to be of a substantially spherical form, in order to shape the light entering the primary lens system in a desired manner.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2010/0195342) in view of Yagi (EP 2357399) as applied to claim 11 above, and further in view of Li et al. (US 2009/0161360) (hereinafter Li).	Re claim 13: Lambert teaches the plurality of input dioptres (48, fig. 2) being a first piece of material (see fig. 2).
However, Lambert in view of Yagi fails to teach the plurality of input dioptres and the plurality of output dioptres are made of two separate pieces of materials, and the plurality of output dioptres being a second piece of material.  
Li teaches the plurality of input dioptres (340, fig. 3) and the plurality of output dioptres (350, fig. 3) are made of two separate pieces of materials (two separate materials of 360, fig. 3), the plurality of input dioptres (340, fig. 3) being a first piece of material (see fig. 3), and the plurality of output dioptres (350, fig. 3) being a second piece of material (see fig. 3).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the plurality of input dioptres and the plurality of output dioptres to be made of two separate pieces of materials where the plurality of input dioptres being a first piece of material, and the plurality of output dioptres being a second piece of material, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 14: Lambert in view of Yagi fails to teach the first piece includes a flat output face.  
Li teaches the first piece (piece of 340, fig. 3) includes a flat output face (flat surface of 340, fig. 3).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first piece to include a flat output face, in order to adjust the light output of the primary optical system to provide a desired light output.

Re claim 15: Lambert teaches the first piece (48, fig. 2) includes a convex output face (52, fig. 2 and 4B).  

Response to Arguments
Applicant's arguments filed 4/07/2022 have been fully considered but they are not persuasive. 
	Regarding applicant's argument that "the input dioptres (48) are concave lenses for the light sources (40), and do not generate virtual images", the examiner notes that since the claims do not recite in which way the lens is convex, it can be broadly interpreted where the shape of lens 48 in figure 4B of Lambert is convex. The examiner notes that the applicant focuses on figures 4A and 5a without considering the shape of the lens in figure 4B. The examiner additionally notes that the limitation "the input dioptres are configured to form virtual images of the submatrices and the primary optical system is configured to form the virtual images in a plane" does not further structurally limit the claims. Since the light source 40 of Lambert is capable of emitting light, the emitted light can be interpreted to form a virtual image of light since the claim does not further limit what the image is. 
	Regarding applicant's argument that "if Lambert's concave lens (48) is replaced with a lens that can form a virtual image, e.g., a convex lens, it cannot be ensured that a substantial portion of light emitted by light sources (40) is received within the input dioptres (48). Therefore, Lambert cannot be combined with other prior arts that disclose a convex lens, such as Hager and Yagi, which disclose an optical lens (3) and first lens (30), respectively, otherwise Lambert's intended purpose will be rendered unsatisfactory", the examiner notes that the intended purpose of Lambert is to "obtain a desired output light pattern while allowing for a wide range of aesthetic designs and a wide range of signal light functionalities which can be provided" as stated in paragraph [0008]. Additionally, regarding applicant's argument with paragraph [0028] disclosing a preferred embodiment, it has been held that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) See MPEP Section 2123 subsection II. Furthermore, by modifying Lambert in the manner of Yagi an integrated light distribution pattern with uniform light can be achieved as stated in paragraph [0011]. By modifying Lambert in the manner of Hager a high intensity and high luminance light can be ensured as stated in paragraph [0006]. By modifying Lambert in the manner of Li an emitted radiation which is substantially even or omnidirectional can be produced as stated in paragraph [0089]. Therefore, the examiner believes the proposed modifications of Lambert in view of Yagi, Hager, and Li would not render Lambert unsatisfactory for its intended purpose since the intended purpose of Lambert is to produce a desired output light pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alston (US 5,174,649) disclose a similar optical system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875